     Case 3:17-cv-01154-LAB-AGS Document 164 Filed 05/08/20 PageID.3288 Page 1 of 3



 1    Joseph T. Kutyla, Esq.
      Law Office of Joseph T. Kutyla
 2    10620 Treena Street, #230
      San Diego, CA 92131
 3    jtklaw@outlook.com
 4    Attorneys for Defendant Dale Weidenthaler
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10    MICHELLE MORIARTY, an individual, )           No. 17-cv-01154-LAB(AGS)
      as Successor in Interest to the Estate of )
11    HERON MORIARTY and as Guardian Ad )           DEFENDANT DALE
      Litem to ALEXANDRIA MORIARTY, )               WEIDENTHALER’S MOTION IN
12    ELIJAH MORIARTY, and ETERNITY )               LIMINE #4 TO EXCLUDE EVIDENCE
      MORIARTY,                                 )   OF DESTRUCTION OR ALTERATION
13                                              )   OF VDF RECORDS
            v.                                  )
14                                              )   (MOTION IN LIMINE 4 OF 5)
      COUNTY OF SAN DIEGO, DR.                  )
15    ALFRED JOSHUA, individually, and          )   DATE: JUNE 12, 2020
      DOES 1 through 10, Inclusive,             )
16                                              )   TIME: 9:00 A.M.
                  Defendants.                   )
17                                              )
                                                    HONORABLE LARRY BURNS
18
19
20
21
22          Defendant DALE WEIDENTHALER hereby submits the following Motion in
23    Limine to exclude any evidence of alteration or destruction of records maintained at VDF
24
      concerning Heron Moriarty:
25
26
27
28

                                                                           17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 164 Filed 05/08/20 PageID.3289 Page 2 of 3



 1                                                     I
 2
             NO EVIDENCE OF ALTERATION OF RECORDS. SPECULATION
 3      THAT RECORDS MIGHT BE DESTROYED OR ALTERED INADMISSABLE
                              SPECULATION
 4
 5
            The text messages (Ex. 35 in the PTO) between defendant Nurse Practitioner
 6
 7    Daniels and psychiatric liaison deputy Duane Johnson include an impermissible
 8
      speculative inference that VDF records were “printed and saved” by Johnson to avoid
 9
10    alteration or destruction. Daniel’s asked Johnson to obtain a copy because she didn’t

11    “want someone getting rid of it.” (Ex. A page 2.)
12
            Daniels was asked about this exchange in her deposition and she has no knowledge
13
14    of any such misconduct.

15                     “Q.      And then you wrote, ‘Do you have access to my note?
16
               I put safety cell was discussed. I don’t want someone getting rid of it.”
17
18             Why would you think that there would be a potential of someone

19             deleting your note referencing a safety cell?
20
                       A.       I just wanted to cover myself.
21
22                     Q.       Had that been something you were aware of in the past

23             where in situations like this notes had been deleted?
24
                       A.       No.
25
26                     Q.       Did you have a fear that somebody could delete your

27             note?
28
                                                 -2-
                                                                             17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 164 Filed 05/08/20 PageID.3290 Page 3 of 3



 1                        A.            I wanted to be sure that I had access to my not so that I
 2
                  was covered.
 3
                          Q.            Well, you wrote, ‘I don’t want someone getting rid of
 4
 5                it.’ Did you have a fear that somebody could get rid of it?
 6
                          A.            I don’t know if that’s possible or not.”        1


 7
 8          Clearly Ms. Daniels testimony could be the source of unwarranted mischief and

 9    conspiracy theories. She admits to speculating about the possibility that records were, or
10
      could have been destroyed or altered. Plaintiffs have never alleged that any records were
11
12    altered or destroyed by anyone, including Sgt. Weidenthaler. This testimony is both

13    irrelevant and speculative.
14
            Wherefore, Defendant Dale Weidenthaler requests this court to grant this motion
15
16    and exclude all evidence that records maintained at VDF were altered or destroyed.

17
18
19    DATED: May 8, 2020
20                                                       By: s/ JOSEPH T. KUTYLA,
                                                         Attorney for Defendant DALE WEIDENTHALER
21                                                       E-mail: jtklaw@outlook.com
22
23
24
25
26
27
28          1
                Ex. “B”. Deposition of Amanda Daniels, page 107 L. 12- pg. 108, L. 4.
                                                               -3-
                                                                                            17cv1154-LAB(AGS)
